In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated October 1, 1974, which, upon a determination after a fact-finding hearing that appellant was a juvenile delinquent, imposed a "suspended judgment” in accordance with section 755 of the Family Court Act. Upon the assent of the corporation counsel, order reversed, without costs or disbursements, and petition dismissed. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.